 1
                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                               Dec 06, 2019
                                                                     SEAN F. MCAVOY, CLERK

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    STATE OF WASHINGTON,
                                                 NO: 1:19-CV-3174-RMP
 8                             Plaintiff,
                                                 ORDER GRANTING
 9          v.                                   DEFENDANTS’ MOTION TO
                                                 DISMISS AND DISMISSING
10    CITY OF SUNNYSIDE; AL                      WITHOUT PREJUDICE
      ESCALERA, in his official and
11    individual capacities; MELISSA
      RIVAS, in her official and individual
12    capacities; CHRISTOPHER
      SPARKS, in his official and
13    individual capacities; JOEY
      GLOSSEN, in his official and
14    individual capacities; JAMES
      RIVARD, in his official and
15    individual capacities;

16                             Defendants.

17

18         BEFORE THE COURT is a Motion to Dismiss, ECF No. 4, by Defendant

19   City of Sunnyside. Plaintiff State of Washington (“the State”) opposes the motion

20   and filed an Amended Complaint during the briefing period for the Motion to

21   Dismiss. ECF Nos. 7 and 10. The Court reviews the Motion to Dismiss in light of


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 1
 1   the Amended Complaint. The Court also notes that although the motion initially

 2   was filed by Defendant City of Sunnyside (“Sunnyside”) alone, defense counsel

 3   replied on behalf of all Defendants named in the Amended Complaint. ECF No. 13.

 4   The Court further heard oral argument from the parties. Fully informed, the Court

 5   grants the Motion to Dismiss, dismisses Plaintiff’s Amended Complaint without

 6   prejudice, and gives Plaintiff leave to amend.

 7                                      BACKGROUND

 8         The Court recites the facts alleged in Plaintiff’s Amended Complaint, which

 9   Defendants maintain does not remedy the defects that they raise in their Motion to

10   Dismiss. See ECF No. 7. The crux of the State’s claims is that Sunnyside has

11   systematically engaged in a policy of evicting renters without due process under its

12   Crime Free Rental Housing Program (“CFRHP”), which Sunnyside established in

13   2010. Plaintiff alleges that the program’s stated intent is “to reduce crime in rental

14   housing through a partnership between police, residents, and landlords.” Id. at 4.

15   Plaintiffs allege that Sunnyside considers the program mandatory for all landlords,

16   properties, and tenants in the city. Toward that end, landlords who do not comply

17   with the CFRHP are required to pay the amount of the annual residential rental

18   housing license fee, plus ten percent, while also losing their rental license. Id. at 5.

19   By contrast, Sunnyside waives the annual residential rental housing license fee for

20   landlords who participate in the CFRHP. Id..

21


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 2
 1         Plaintiff alleges that the CFRHP imposes various duties on landlords and

 2   Sunnyside police officers. Landlords or property managers must require tenants to

 3   sign a “Crime Free Lease/Rental Agreement Addendum” (the “Addendum”). ECF

 4   No. 7 at 6. The Addendum notifies the tenant that permitting or committing any of

 5   the crimes named in the Addendum, either on or near the rental property, will

 6   amount to a material breach of the lease. If Sunnyside police then determine that

 7   any tenant, household member, guest, or other person under the tenant’s control has

 8   committed or permitted any of the listed crimes on or near the rental property,

 9   Sunnyside police must issue a notice of noncompliance to the landlord.

10         Within five business days of receiving the notice of noncompliance, the

11   landlord must issue a notice to the tenant to “‘comply or quit’ the premises ‘(if

12   required by law) and pursue all remedies against the residents available to the

13   owner/licensee under the Residential Landlord-Resident Act of 1973 and the

14   Manufactured/Mobile Home Landlord-Resident Act, as applicable, and all other

15   remedies provided by law to terminate the tenancy and evict the residents.’” ECF

16   No. 7 at 6 (quoting Sunnyside Municipal Code § 5.02.030 F). The landlord may

17   appeal the notice of noncompliance in a hearing before the Sunnyside Police Chief.

18   However, the State alleges that there is no appeal process for a tenant who is the

19   subject of the notice of noncompliance.

20         Although the requirement set forth in the preceding paragraph indicates that

21   the CFRHP imposes obligations on a landlord who receives even one notice of


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 3
 1   noncompliance, the State also alleges that any “landlord who receives two notices

 2   from the Sunnyside police of criminal activity on any of the landlord’s rental

 3   properties must participate in the CFRHP, unless the landlord makes a good faith

 4   effort to deter the criminal activity.” ECF No. 7 at 5.

 5         The State alleges that in enforcing the CFRHP Sunnyside employees have

 6   violated the procedures required by the Washington Residential Landlord Tenant

 7   Act (“RLTA”), Washington Revised Code (“RCW”) chapter 59.18, and Unlawful

 8   Detainer Act, RCW chapter 59.12, since at least 2015. See ECF No. 7 at 7−8. The

 9   State alleges three specific incidents.

10         First, the State alleges that in 2017 a Latina woman who lived as a tenant with

11   her seven children 1 refused her landlord’s sexual advances. ECF No. 7 at 8. The

12   landlord allegedly accused the mother and her son of stealing and called the

13   Sunnyside police to evict the family. Id. The State alleges that Sunnyside police

14   officers Defendants Melissa Rivas, Christopher Sparks, and Joey Glossen visited the

15   home without a judicial eviction order and nevertheless told the family that they had

16   two days to leave. Id. at 8−9. The State alleges that the family since has been

17   unable to fine replacement housing that can accommodate the full household,

18   relegating family members to separate living situations. Id. at 9.

19
     1
       The Amended Complaint does not make clear whether the unnamed woman also
20
     lived with “a grandmother” or whether she herself is a grandmother. See ECF No.
21   7 at 8 (“In one incident in 2017, Sunnyside police evicted a Latina mother, a
     grandmother, and seven children without a judicial eviction order.”).

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 4
 1         Second, the State alleges that pursuant to the CFRHP Defendant Rivas in

 2   2016 informed a pregnant Latina woman with three children that she had three days

 3   to vacate the low-income housing apartment where they had lived “without incident”

 4   for seven months. ECF No. 7 at 8−9. The State alleges that the family was evicted

 5   without formal eviction proceedings based on a “single fight” that occurred near the

 6   home, despite a lack of any criminal charges arising out of the fight. Id. The State

 7   contends that the family “initially stayed in a hotel, then with the mother’s brother,

 8   and ended up without a permanent home for over a year.” Id.

 9         Third, the State alleges that in 2015 Sunnyside police searched a couple’s

10   rental home pursuant to a search warrant, with no arrests or charges resulting from

11   the search. ECF No. 7 at 9. Nonetheless, Defendants Rivas and Rivard allegedly

12   “required” the landlord, pursuant to the CFRHP, to notify the couple that they must

13   vacate the property within three days, and Defendant Rivas allegedly visited the

14   property three days after the landlord had served the notice and informed the couple

15   that they had to vacate the property by midnight on the same day. Id. The State

16   alleges that although no court eviction proceedings had been initiated Defendant

17   Rivas went as far as informing the couple that they must leave Sunnyside and could

18   not relocate elsewhere in the city. Id. The couple allegedly was homeless for more

19   than one year. Id.

20         The State indicated at oral argument that it has learned of additional incidents

21   since filing the Amended Complaint.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 5
 1         The State raises seven claims in the Amended Complaint: (1) under 42 U.S.C.

 2   § 1983, for allegedly violating Washington residents’ “property interest in retaining

 3   possession of their rented homes” as protected by the Due Process Clause of the U.S.

 4   Const. amend. XIV, § 1; (2) under 42 U.S.C. § 1983, for allegedly violating

 5   Washington residents’ “right to family integrity” as protected by the Due Process

 6   Clause of the U.S. Const. amend. XIV, § 1; (3) allegedly engaging in housing

 7   discrimination under federal law, through a pattern or practice of enforcing the

 8   CFRHP to the effect of limiting the availability of housing and imposing “different

 9   terms, conditions, and privileges in the rental of a dwelling because of national

10   origin, familial status, and sex” in violation of 42 U.S.C. § 3604; (4) allegedly

11   denying Washington residents their property interest in retaining possession of their

12   rented homes, under color of law and without due process, in violation of the

13   Washington Constitution art. I, § 3; (5) allegedly engaging in housing discrimination

14   under Washington state law, through a policy or practice of enforcing the CFRHP in

15   a manner that discriminates on the basis of national origin, status as a family with

16   children, and sex, in violation of RCW §§ 49.60.030(1)(c), 49.60.222(b), (f); (6)

17   violating the RLTA, RCW § 59.18.290, by enforcing the CFRHP in a manner that

18   involves officers or landlords evicting tenants without a judicial eviction proceeding

19   or order; and (7) evicting residents in violation of the RLTA’s prohibition at RCW

20   59.18.580(2) against terminating a tenancy based on a household member’s status as

21   a victim of domestic violence or assault.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 6
 1         The State seeks to enjoin Sunnyside and its agents from engaging in the

 2   conduct at issue in the Amended Complaint and also requests “compensatory and

 3   punitive damages and other make-whole relief in the amount to be proven at trial.”

 4   ECF No. 7 at 16.

 5         Defendants move for dismissal by arguing that the State fails to establish

 6   standing to satisfy a showing of federal subject matter jurisdiction under Fed. R. Civ.

 7   P. 12(b)(1) and fails to state a claim for relief that is plausible on its face under Fed.

 8   R. Civ. P. 12(b)(6).2

 9                                 DISMISSAL STANDARD

10         Fed. R. Civ. P. 12(b)(1)

11         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life

12   Ins. Co. of Am., 511 U.S. 375, 377 (1994). A court will dismiss a complaint under

13   Fed. R. Civ. P. 12(b)(1) upon finding that the court lacks jurisdiction over the

14   subject matter of the suit. Standing is an essential aspect of the constitutional

15   limitation that federal-court jurisdiction extends only to actual cases or

16   controversies. Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 37 (1976).

17         “The party invoking federal jurisdiction bears the burden of establishing

18   standing. Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (internal

19

20   2
      In the first paragraph of the Motion to Dismiss, Defendants indicate that they also
21   pursue dismissal under Fed. R. Civ. P. 12(b)(7), but then do not further refer to that
     rule in the remainder of the Motion to Dismiss briefing.

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 7
 1   quotation omitted). When facing a motion to dismiss under Rule 12(b)(1), a plaintiff

 2   “must clearly . . . allege facts demonstrating each element.” Spokeo, Inc. v. Robins,

 3   136 S. Ct. 1540, 1547 (2016) (internal quotation omitted). Courts must presume that

 4   they “lack jurisdiction unless the contrary appears affirmatively from the record.”

 5   Renne v. Geary, 501 U.S. 312, 315 (1991). However, a court also presumes that the

 6   plaintiff’s allegations in the complaint are true and construes the complaint in favor

 7   of plaintiff. See Levine v. Vilsack, 587 F.3d 986, 991 (9th Cir. 2009).

 8                                       DISCUSSION

 9         Standing to Bring Claims under 42 U.S.C. § 1983 and the Fair Housing Act

10         The State asserts standing to bring two claims under 42 U.S.C. § 1983 and one

11   claim under the Fair Housing Act under the doctrine of parens patriae, “to protect

12   its quasi-sovereign interest in ‘the health and well-being—both physical and

13   economic—of its residents in general.’” See ECF No. 10 at 8−9 (quoting Alfred L.

14   Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez (“Snapp”), 458 U.S. 592, 607

15   (1982)). Defendants argue that the State lacks parens patriae standing and,

16   consequently, this Court does not have subject matter jurisdiction over the State’s

17   federal law claims. See ECF No. 13 at 2.

18         To proceed based on parens patriae standing, a state must meet the basic

19   requirements of Article III standing and the unique requirements of the parens

20   patriae doctrine. Mo ex rel. Koster v. Harris (“Koster”), 847 F.3d 646, 651 (9th Cir.

21   2017). To establish standing under Article III of the U.S. Constitution, “the plaintiff


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 8
 1   seeking compensatory relief must have ‘(1) suffered an injury in fact, (2) that is

 2   fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

 3   redressed by a favorable judicial decision.’” Town of Chester v. Laroe Estates, Inc.,

 4   137 S. Ct. 1645, 1650 (2017) (quoting Spokeo, Inc., 136 S. Ct. at 1547).

 5         To pursue an action based on parens patriae standing, a state must further

 6   “articulate an interest apart from the interests of particular private parties.” Snapp,

 7   458 U.S. at 607. The state must be more than a nominal party. Id. Although there

 8   are “no ‘definitive limits on the proportion of the population of the State that must

 9   be adversely affected,’” the State must allege more than injury to “‘an identifiable

10   group of individual residents.’” Koster, 847 F.3d at 651 (quoting Snapp, 458 U.S. at

11   607). The Court must consider the “‘indirect effects of the injury . . . in determining

12   whether the State has alleged injury to a sufficiently substantial segment of its

13   population.’” Id. (quoting Snapp, 458 U.S. at 607).

14         In addition, the state must express a quasi-sovereign interest that is

15   “sufficiently concrete to create an actual controversy between the State and the

16   defendant.” Snapp, 458 U.S. at 601. The Supreme Court has defined two general

17   categories of quasi-sovereign interests. Id. The first category, raised by the State

18   here, is “a quasi-sovereign interest in the health and well-being—both physical and

19   economic—of its residents in general.” Id. In Koster, the Ninth Circuit found it

20   unnecessary to reach the quasi-sovereign interest part of the parens patriae test after

21


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 9
 1   it found that the plaintiffs in that case had not met the first requirement of showing

 2   an interest distinct from the interests of private parties. 847 F.3d at 651.

 3         In this case, Defendants challenge whether the State has standing to pursue a

 4   federal civil rights claim or a federal housing discrimination claim “on behalf of

 5   unidentified and unnamed individuals.” ECF No. 4 at 6, 8. After the State invoked

 6   the doctrine of parens patriae in the response brief, Defendants urged the Court to

 7   reject that basis for standing in their reply and at oral argument by arguing that the

 8   Amended Complaint lacks specific allegations regarding any statewide magnitude of

 9   the alleged injuries. ECF Nos. 10 at 8−13; 13 at 2−4. The State countered that the

10   individuals would not be able to seek relief as private actors because they would not

11   be able to support a claim for injunctive relief with a showing of a well-grounded

12   fear of immediate invasion of their rights. Moreover, the State argued that the

13   individuals’ claims may be time-barred where the State’s claims are not. The State

14   further argued that the magnitude of the injury is sufficient to support parens patriae

15   standing because the CFRHP exists in other municipalities throughout the state, so

16   the challenged practices have potential effect beyond Sunnyside. See ECF No. 7 at 2

17   (alleging that other municipalities have implemented “some form of CFRHP” or are

18   considering implementing such a program).

19         However, the Court finds that the Amended Complaint does not include

20   sufficient allegations that the CFRHP is the cause of similar problems in other

21   municipalities in Washington and does not otherwise sufficiently state a basis for


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 10
 1   finding a statewide magnitude of the alleged injuries upon which the Court could

 2   base parens patriae standing. The State claims its parens patriae status by referring

 3   to the existence of the CFRHP throughout the State, but the Amended Complaint

 4   does not seek relief beyond the context of Sunnyside. In addition, the Amended

 5   Complaint articulates only three specific instances in which discriminatory treatment

 6   allegedly occurred through enforcement of the CFRHP in Sunnyside, a municipality

 7   with “over 16,000 residents.” ECF No. 7 at 3. Three allegedly injured tenants in the

 8   context of one city of 16,000 people does not support an injury to more than an

 9   identifiable group of individual residents. Likewise, the Court cannot infer from

10   allegations limited to a small city the size of Sunnyside that there are widespread

11   discriminatory actions from enforcement of the CFRHP elsewhere in Washington.

12         Therefore, the State does not sufficiently articulate how the suit vindicates an

13   interest by the State in nondiscriminatory treatment of its citizens generally. Nor

14   does the State sufficiently allege that the three specific examples of allegedly

15   discriminatory treatment occurring in one city are representative of a larger class of

16   aggrieved tenants.

17         Having found that the State does not show that it is more than a nominal party,

18   the Court does not proceed to the issue of the State’s asserted quasi-sovereign

19   interest. See Koster, 847 F.3d at 651. Furthermore, having determined that the State

20   has not adequately alleged standing, the Court does not reach Defendants’ other

21   arguments for dismissal of the federal claims, including the application of the


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 11
 1   relevant statutes of limitations and allegedly deficient pleading of liability based on

 2   policy or practice under Monnell.3 Defendants’ Motion to Dismiss, treated as a

 3   motion under Fed. R. Civ. P. 12(b)(1), will be granted.

 4           Remaining State Claims

 5           When “a case properly belongs in state court, as when the federal-law claims

 6   have dropped out of the lawsuit in its early stages and only state-law claims remain,

 7   the federal court should decline the exercise of jurisdiction by dismissing the case

 8   without prejudice.” Carnegie-Mellon University v. Cohill, 484 U.S. 343, 350

 9   (1988). Therefore, without reaching the Defendants’ arguments for dismissal of the

10   state law claims under Fed. R. Civ. P. 12(b)(6), the Court dismisses the state law

11   claims without prejudice.

12           Accordingly, IT IS HEREBY ORDERED:

13        1. The Defendants’ Motion to Dismiss, ECF No. 4, is GRANTED in all parts

14           except with respect to Defendants’ request for dismissal with prejudice, see

15           ECF No. 4-1 at 2, which is DENIED IN PART.

16        2. Plaintiff’s Amended Complaint, ECF No. 7, is dismissed without prejudice.

17           See Mo. ex. rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (“In

18           general, dismissal for lack of subject matter jurisdiction is without

19           prejudice.”).

20

21
     3
         Monnell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 12
 1      3. The Clerk of Court shall enter a judgment of dismissal without prejudice in

 2         favor of Defendants and against Plaintiff.

 3      4. Plaintiff shall file any amendment by January 20, 2020. Failure to overcome

 4         the deficiencies identified with respect to standing will result in dismissal with

 5         prejudice.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order, enter judgment as directed, provide copies to counsel, and close this case.

 8         DATED December 6, 2019.

 9
                                                s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS AND DISMISSING
     WITHOUT PREJUDICE ~ 13
